Citation Nr: 1440073	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the right shoulder.  

3.  Entitlement to service connection for a disability manifested by fatigue.

4.  Entitlement to service connection for hypercholesterolemia.

5.  Entitlement to service connection for a disability manifested by hair loss.

6.  Entitlement to service connection for a skin disability, manifested by moles, eczema or lichen simplex.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for allergies.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic pain, bleeding, colon polyps and duodenitis.

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to service connection for loss of use of a reproductive organ.

14.  Entitlement to service connection for an enlarged prostate.

15.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, and from September 1990 to May 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims.  

The Veteran testified at a Travel Board hearing before the undersigned in March 2014.  A transcript of the hearing is of record.

As an initial matter, the Board notes that the claims for service connection for arthritis of the lumbar spine; a disability manifested by fatigue; a skin disability; headaches; and allergies were previously denied by the RO in September 1998, and the claim for service connection for a disability manifested by hair loss was denied in a November 1998 rating decision.  The RO treated these claims as claims to reopen.

Following the RO's 1998 decisions, a number of substantive and procedural changes were made to the law and regulations.  Those changes included an extensions of the presumptive period for compensation for Persian Gulf War Veterans to December 31, 2016.  Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834 (Dep't of Vet. Aff. Dec. 29, 2011)(now codified at 38 C.F.R. § 3.317(a)(1)(i) (2013).

When there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim.  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). When a "provision of law or regulation creates a new basis of entitlement to benefits, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  Spencer, 4 Vet. App. at 289.  In such a case, there is no attempt to reopen the finally denied claim; rather, a different claim is presented for adjudication.  Id.  However, a change in law that is merely procedural does not create new rights to VA benefits.  See Spencer, 4 Vet. App. at 289.

In light of the liberalization of the law, the Board will consider the Veteran's claims of entitlement to service connection for arthritis of the lumbar spine; a disability manifested by fatigue; a skin disability; headaches; allergies; and a disability manifested by hair loss on a de novo basis.

The issues of service connection for arthritis of the lumbar spine; a disability manifested by fatigue; a disability manifested by hair loss; a skin disability; headaches; allergies; a left shoulder disability; hypertension; chronic pain, bleeding, colon polyps and duodenitis; erectile dysfunction; loss of use of a reproductive organ; an enlarged prostate; and anemia are REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDINGS OF FACT

Hypercholesterolemia is not a disability for VA benefits purposes.


CONCLUSION OF LAW

Hypercholesterolemia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  By letters dated July 2006, and March and October 2008, the RO provided information regarding the evidence VA was responsible for providing and the evidence he was responsible for providing.  The letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records and pertinent postservice treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records from his first period of service are negative for complaints or findings of hypercholesterolemia.  

A November 1987 examination for the reserves shows his cholesterol was elevated. 

A history of hypercholesterolemia was noted on VA examination in March 1996.

The Board points out that high cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood." Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  See Brammer, 3 Vet. App. 223. 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  In this case, elevated cholesterol was first noted during a period the Veteran was not on active duty.  Despite the post-service evidence that reveals a diagnosis of hypercholesterolemia, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hypercholesterolemia is not warranted.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection.


ORDER

Service connection for hypercholesterolemia is denied.


REMAND

During the hearing before the undersigned in March 2014, it was indicated the Veteran had been treated at the Meridian VA clinic.  He also referred to recent treatment at Rush Hospital.  The undersigned specifically noted that records within one year of his discharge from service were particularly relevant, and the Veteran indicated he had received treatment during that time period.  The Board acknowledges that extensive VA medical records were received.  It appears, however, that the earliest records that were associated with the record were from 1998.  It is not clear whether the VA records from prior to that date were requested.  

While no records from Rush Hospital have been provided, the Board believes the Veteran should be provided another opportunity to furnish such records.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for all disabilities for which he is seeking service connection, and to submit authorizations for VA to secure records of all such evaluations and treatment from any (and all) private providers, to specifically include Rush Hospital.  The AOJ should request records from the Meridian VA clinic prior to 1998.  If such records are not available, or do not exist, it should be so stated.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then review the record and readjudicate the claims following any further development indicated.  If any of these claims remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


